 

Exhibit 10.23

 

RESTRICTED STOCK UNIT AGREEMENT

 

Dear ______:

 

Waste Connections, Inc. (the “Company”) is pleased to inform you that you have
been awarded Restricted Stock Units (the “Award”) under the Company’s 2014
Incentive Award Plan (the “Plan”). Each Restricted Stock Unit represents the
right to receive one share of the Company’s common stock (“Common Stock”)
pursuant to the Plan, to the extent vested on the vesting date of that unit. The
Award will vest in a series of installments over your period of continued
service with the Company as set forth herein. Unlike a typical stock option
program, the shares will be issued to you as a bonus for your continued service
over the vesting period, without any cash payment required from you. However,
you must pay the applicable income and employment withholding taxes (described
below) when due.

 

The award under this Restricted Stock Unit Agreement (the “Agreement”) is in
connection with and in furtherance of the Company’s compensatory benefit plan
for participation of the Company’s Employees, Directors and Consultants.
Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them in the Plan.

 

This Agreement sets the number of shares of the Common Stock subject to your
award, the applicable vesting schedule for the issuance of those shares, and the
remaining terms and conditions governing your award.

 

Award Date: _____________

 

Number of Shares Subject to Award: ______________ shares of Common Stock (the
“Shares”)

 

Vesting Schedule: The Award will vest and become issuable in a series of four
(4) successive equal annual installments upon your completion of each year of
Continuous Status as an Employee, Director or Consultant over the four (4)-year
period measured from the Award Date. However, no Shares with respect to which
the Award has vested in accordance with such schedule will actually be issued
until you satisfy all applicable income and employment withholding taxes. The
Shares subject to the Award that have become vested are referred to as “Vested
Award Units.”

 

Other important features of your Award may be summarized as follows:

 

1.            Forfeitability: Should your Continuous Status as an Employee,
Director or Consultant cease for any reason prior to vesting in one or more
installments of the Shares subject to your Award, then your Award will be
cancelled with respect to the unvested Shares and the number of your Restricted
Stock Units will be reduced accordingly, and you will cease to have any right or
entitlement to receive any Shares under those cancelled units.

 

Page 1

 

 

2.            Distribution.

 

(a)          The Restricted Stock Units shall be distributed in Shares (either
in book-entry form or otherwise), as soon as administratively practicable
following the vesting of the applicable Restricted Stock Unit, and, in any
event, within sixty (60) days following such vesting. Notwithstanding the
foregoing, the Company may delay a distribution or payment in settlement of
Restricted Stock Units if it reasonably determines that such payment or
distribution will violate federal securities laws or any other Applicable Law,
provided that such distribution or payment shall be made at the earliest date at
which the Company reasonably determines that the making of such distribution or
payment will not cause such violation, as required by Treasury Regulation
Section 1.409A-2(b)(7)(ii), and provided further that no payment or distribution
shall be delayed under this Section 2(a) if such delay will result in a
violation of Section 409A of the Code.

 

(b)          All distributions shall be made by the Company in the form of whole
Shares, and any fractional share shall be applied to the payment of withholding
taxes.

 

3.            Transferability: Prior to your actual receipt of the Shares
pursuant to your Award, you may not transfer any interest in your Award or the
underlying Shares in any manner (including pledging or hedging the sale of the
Shares, including without limitation, any short sale, put or call option or any
other instrument tied to the value of the Shares) other than by will or the laws
of descent and distribution and no Restricted Stock Units or any interest or
right therein or part thereof shall be liable for the debts, contracts or
engagements of you or your successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy). Any attempt by
you to do so will result in an immediate forfeiture of the Restricted Stock
Units awarded to you hereunder. However, your right to receive any Shares which
have vested under your Restricted Stock Units but which remain unissued at the
time of your death may be transferred pursuant to the provisions of your will or
the laws of inheritance or to your designated beneficiary following your death.
In the event the Shares which vest hereunder are to be issued to the executors,
administrators, heirs or distributees of your estate or to your designated
beneficiary, the Company shall be under no obligation to effect such issuance
unless and until the Committee is satisfied that the person to receive those
Shares is the duly appointed legal representative of your estate or the proper
legatee or distributee thereof or your named beneficiary.

 

Any Shares issued to you pursuant to the terms of this Agreement may not be sold
or transferred in contravention of (i) any market black-out periods the Company
may impose from time to time or (ii) the Company’s insider trading policies to
the extent applicable to you.

 

4.            Adjustments: The Administrator may accelerate the vesting of all
or a portion of your Award in such circumstances as it, in its sole discretion,
may determine. You acknowledge that the Restricted Stock Units and the Shares
subject to the Restricted Stock Units are subject to adjustment, modification
and termination in certain events as provided in this Agreement and the Plan,
including Section 12 of the Plan.

 

5.            Federal Income Taxation: You generally will recognize ordinary
income for federal income tax purposes on the date the Shares subject to your
Award vest, and you must satisfy the income tax withholding obligation
applicable to that income. The amount of your taxable income will generally be
based on the closing selling price per share of Common Stock on the New York
Stock Exchange on the date your Vested Award Units are issued and distributed
times the number of Shares which are distributed on that date. This is a general
summary of the possible tax consequences of the Award and is not tax advice. You
are advised to consult with your own advisor as to the possible tax consequences
of this Award.

 

Page 2

 

 

6.            FICA Taxes: You will be liable for the payment of the employee
share of the FICA (Social Security and Medicare) taxes applicable to your Award,
which liability will generally arise at the time your Award vests. FICA taxes
will generally be based on the closing selling price of the shares on the New
York Stock Exchange on the date those Shares vest under your Award.

 

7.            Withholding Taxes: You must pay all applicable federal, state and
local income and employment withholding taxes when due.

 

(a)          In the Company’s sole discretion, the Company may collect any
applicable federal, state and local income and employment withholding taxes with
respect to the Award through an automatic Share withholding procedure pursuant
to which the Company will withhold a portion of those vested Shares with a fair
market value (measured as of the date the withholding obligation arises) equal
to the amount of such withholding taxes (the “Share Withholding Method”);
provided, however, that the amount of any Shares so withheld shall not exceed
the amount necessary to satisfy the Company’s required tax withholding
obligations using the minimum statutory withholding rates for federal, state and
local tax purposes, including payroll taxes, that are applicable to supplemental
taxable income. You shall be notified in writing in the event such Share
Withholding Method is no longer available.

 

(b)          Should any Shares vest under the Award at a time when the Share
Withholding Method is not available, then the Company may, in its sole
discretion, collect any applicable federal, state and local income and
employment withholding taxes from you through any of the following alternatives:

 

·           your delivery of a separate check payable to the Company in the
amount of such withholding taxes, or

·           the use of the proceeds from a next-day sale of the Shares issued to
you; provided and only if (i) such a sale is permissible under the Company’s
trading policies governing the sale of Common Stock, (ii) you make an
irrevocable commitment, on or before the vesting date for those Shares, to
effect such sale of the Shares and (iii) the transaction is not otherwise deemed
to constitute a prohibited loan under Section 402 of the Sarbanes-Oxley Act of
2002.

 

8.            Stockholder Rights: Neither you nor any person claiming under or
through you will have any of the rights or privileges of a stockholder of the
Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book-entry form) will
have been issued and recorded on the records of the Company or its transfer
agents or registrars, and delivered to you (including through electronic
delivery to a brokerage account). Except as otherwise provided herein, after
such issuance, recordation and delivery, you will have all the rights of a
stockholder of the Company with respect to such Shares, including, without
limitation, the right to receipt of dividends and distributions on such Shares.

 

Page 3

 

 

9.          Dividend Equivalent Rights: Should the Board in its discretion
declare an extraordinary cash dividend on the Common Stock at a time when
unissued shares of such Common Stock are subject to your Award, then the number
of Shares at that time subject to your Award will automatically be increased on
the date the dividend is paid by an amount determined in accordance with the
following formula, rounded down to the nearest whole share:

 

X = (A x B)/C, where

 

X = the additional number of Shares which will become subject to your Award by
reason of the extraordinary cash dividend;

 

A = the number of unissued Shares subject to this Award as of the record date
for such dividend;

 

B = the per Share amount of the cash dividend; and

 

C = the closing selling price per share of Common Stock on the New York Stock
Exchange on the payment date of such dividend.

 

The additional Shares resulting from such calculation will be subject to the
same terms and conditions as the unissued Shares to which they relate under your
Award. The Board has the discretion to determine when a cash dividend shall be
considered extraordinary. Your Award will not be adjusted to reflect regular or
periodic cash dividends. In order for you to receive a dividend equivalent
increase to the number of Shares subject to your Award, you must be in
Continuous Status as an Employee, Director or Consultant on the date the
extraordinary dividend is actually paid. These dividend equivalent rights and
any amounts that may become distributable in respect thereof shall be treated
separately from the Restricted Stock Units and the rights arising in connection
therewith for purposes of the designation of time and form of payments required
by Section 409A of the Code.

 

10.         Change in Control: In the event of a Change in Control, the vesting
of the Shares subject to your Award will accelerate in full immediately upon
such Change in Control.

 

11.         Securities Law Compliance: No Shares will be issued pursuant to your
Award if such issuance would constitute a violation of any applicable federal,
state or foreign securities laws or other law or regulations or the requirements
of any stock exchange or market system on which the Common Stock may then be
listed. In addition, no Shares will be issued unless:

 

(a)          a registration statement under the Securities Act is in effect at
that time with respect to the Shares to be issued; or

 

(b)          in the opinion of legal counsel to the Company, those Shares may be
issued in accordance with the terms of an applicable exemption from the
registration requirements of the Securities Act. The inability of the Company to
obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary to the lawful issuance of
any Shares hereunder shall relieve the Company of any liability in respect of
the failure to issue such Shares as to which such requisite authority shall not
have been obtained. As a condition to the issuance of any Shares, the Company
may require you to satisfy any qualifications that may be necessary or
appropriate to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.

 

Page 4

 

 

12.         Notice: Any notice or other communication to be given under or in
connection with this Agreement or the Plan shall be given in writing and shall
be deemed effectively given on receipt or, in the case of notices from the
Company to you, five days after deposit in the United States mail, postage
prepaid, addressed to you at the address specified below or at such other
address as you may hereafter designate by notice to the Company.

 

13.         Remaining Terms: The remaining terms and conditions of your Award
are governed by the Plan, and your Award is also subject to all interpretations,
amendments, rules and regulations which may from time to time be adopted under
the Plan. Along with this Agreement, you also received a copy of the official
prospectus summarizing the principal features of the Plan. Please review the
plan prospectus carefully so that you fully understand your rights and benefits
under your Award and the limitations, restrictions and vesting provisions
applicable to the Award. In the event of any conflict between the provisions of
this Agreement and those of the Plan, the provisions of the Plan shall be
controlling.

 

14.         Limitations: Nothing in this Agreement or the Plan shall confer on
you or any other person:

 

(a)          Any rights or claims under the Plan except in accordance with the
provisions of the Plan and the applicable Award agreement;

 

(b)          Any right with respect to continuation of employment or a
consulting or directorship arrangement with the Company or any Subsidiary, nor
shall they interfere in any way with the right of the Company or any Subsidiary
that employs you or engages you as a consultant or director to terminate your
employment or consulting or directorship arrangement at any time, with or
without cause;

 

(c)          Any right to be selected to participate in the Plan or to be
granted an Award; or

 

(d)          Any right to receive any bonus, whether payable in cash or in
Common Stock, or in any combination thereof, from the Company or its
Subsidiaries, nor be construed as limiting in any way the right of the Company
or its Subsidiaries to determine, in its sole discretion, whether or not it
shall pay any employee, consultant or director bonuses, and, if so paid, the
amount thereof and the manner of such payment.

 

15.         Section 409A: This Award is not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any other provision of the Plan or this Agreement, if at any
time the Administrator determines that this Award (or any portion thereof) may
be subject to Section 409A, the Administrator shall have the right in its sole
discretion (without any obligation to do so or to indemnify you or any other
person for failure to do so) to adopt such amendments to the Plan or this
Agreement, or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Administrator determines are necessary or appropriate for this Award either
to be exempt from the application of Section 409A or to comply with the
requirements of Section 409A.

 

Page 5

 

 

16.          Administration. The Administrator shall have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan and this Agreement as are consistent
therewith and to interpret, amend or revoke any such rules. All actions taken
and all interpretations and determinations made by the Administrator will be
final and binding upon you, the Company and all other interested persons. To the
extent allowable pursuant to Applicable Law, no member of the Committee or the
Board will be personally liable for any action, determination or interpretation
made with respect to the Plan or this Agreement.

 

17.         Titles. Titles are provided herein for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.

 

18.          Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

 

19.         Conformity to Applicable Law. You acknowledge that the Plan and this
Agreement are intended to conform to the extent necessary with all Applicable
Laws, including, without limitation, the provisions of the Securities Act and
the Exchange Act, and any and all regulations and rules promulgated thereunder
by the Securities and Exchange Commission, and state securities laws and
regulations. Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the Restricted Stock Units are granted, only in such a manner
as to conform to Applicable Law. To the extent permitted by Applicable Law, the
Plan and this Agreement shall be deemed amended to the extent necessary to
conform to Applicable Law.

 

20.         Amendment, Suspension and Termination. To the extent permitted by
the Plan, this Agreement may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the
Administrator or the Board, provided that, except as may otherwise be provided
by the Plan, no amendment, modification, suspension or termination of this
Agreement shall adversely affect the Restricted Stock Units in any material way
without your prior written consent.

 

21.         Successors and Assigns. The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer set forth in Section 3 and the Plan, this Agreement
shall be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

 

22.         Limitations Applicable to Section 16 Persons. Notwithstanding any
other provision of the Plan or this Agreement, if you are subject to Section 16
of the Exchange Act, the Plan, the Restricted Stock Units, including Restricted
Stock Units resulting from dividend equivalent rights, and this Agreement shall
be subject to any additional limitations set forth in any applicable exemptive
rule under Section 16 of the Exchange Act (including any amendment to Rule 16b-3
of the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by Applicable Law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

 

Page 6

 

 

23.         Entire Agreement. The Plan and this Agreement (including any exhibit
hereto) constitute the entire agreement of the parties and supersede in their
entirety all prior undertakings and agreements of you and the Company with
respect to the subject matter hereof.

 

24.         Agreement Severable. In the event that any provision of this
Agreement is held invalid or unenforceable, such provision will be severable
from, and such invalidity or unenforceability will not be construed to have any
effect on, the remaining provisions of this Agreement.

 

25.         Counterparts. This Agreement may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Law, each of which shall be deemed an original and all of which
together shall constitute one instrument.

 

  WASTE CONNECTIONS, INC.         BY:           TITLE: Chairman and Chief
Executive Officer

 

Page 7

 

 

ACKNOWLEDGMENT

 

I hereby acknowledge and accept the foregoing terms and conditions of the
restricted stock unit award evidenced hereby. I further acknowledge and agree
that the foregoing sets forth the entire understanding between the Company and
me regarding my entitlement to receive the shares of the Company’s common stock
subject to such award and supersedes all prior oral and written agreements on
that subject.

 

SIGNATURE:                                                   

 

PRINTED NAME:                                           

 

DATE:                                                    , 20__       

 

KEEP THIS PAGE FOR YOUR RECORDS.

 

Page 8

 

 

ACKNOWLEDGMENT

 

I hereby acknowledge and accept the foregoing terms and conditions of the
restricted stock unit award evidenced hereby. I further acknowledge and agree
that the foregoing sets forth the entire understanding between the Company and
me regarding my entitlement to receive the shares of the Company’s common stock
subject to such award and supersedes all prior oral and written agreements on
that subject.

 

SIGNATURE:                                                 

 

PRINTED NAME:

 

HOME ADDRESS:               CITY, STATE, ZIP:  

 

DATE:                                                , 20__

 

PRINT, SIGN AND RETURN ONLY THIS PAGE VIA REGULAR U.S. POSTAL SERVICE FIRST
CLASS MAIL SERVICE WITHIN 7 DAYS OF RECEIPT TO:

 

  [NAME]   STOCK PLAN ADMINISTRATOR   WASTE CONNECTIONS, INC.   3 WATERWAY
SQUARE PLACE   SUITE 110   THE WOODLANDS, TX 77380

 

ORIGINAL SIGNATURE REQUIRED – PLEASE DO NOT FAX OR PDF

 

Page 9

 

 

 

